609 So. 2d 261 (1992)
STATE of Louisiana
v.
Angela CARTER.
No. 92-KA-468.
Court of Appeal of Louisiana, Fifth Circuit.
October 14, 1992.
Donald D. Candell, Asst. Dist. Atty., Gonzales, for plaintiff/appellee.
Michael J. Poirrier, Pierre Part, for defendant/appellant.
Before GAUDIN, DUFRESNE, and WICKER, JJ.
WICKER, Judge.
Angela Carter was charged by Bill of Information with violation of La.R.S. 14:67, theft valued over $500.00 from Calco Travel Agency. She entered a guilty plea as charged. The sole issue on appeal is whether the sentence imposed of six years to the Department of Corrections, with credit for time served, is excessive. We affirm.
The defendant contends the trial court erred in imposing an excessive sentence considering the crime and the defendant's past criminal conduct. However, since she failed to file a motion to reconsider sentence she is precluded from raising these issues on appeal. La.C.Cr.P. art. 881.1(D). The defendant was sentenced February 11, 1992 which was after January 30, 1992, the date article 881.1(D) became effective. That article provides:
Art. 881.1. Motion to reconsider sentence
A. (1) Within thirty days following the imposition of sentence or within such longer period as the trial court may set at sentence, the state or the defendant may make or file a motion to reconsider sentence.
(2) The motion shall be oral at the time of sentencing or in writing thereafter and shall set forth the specific grounds on which the motion is based.
B. If a motion is made or filed under Paragraph A of this Article, the trial court may resentence the defendant despite the pendency of an appeal or the commencement of execution of the sentence.
C. The trial court may deny a motion to reconsider sentence without a contradictory hearing.
D. Failure to make or file a motion to reconsider sentence or to include a specific ground upon which a motion to reconsider sentence may be based, including a claim of excessiveness, shall preclude the state or the defendant from raising an objection to the sentence or from urging any ground not raised in the motion on appeal or review.
Additionally, we find no errors patent. Accordingly, the conviction and sentence are affirmed.
AFFIRMED.